Holt's mother outlived him and owned the land at the time of her death, and the plaintiffs are her next of kin. The defendant is Holt's adopted son. As Holt had no title, the land did not go to the defendant as Holt's heir. By the law of the defendant's adoption, he could inherit property which Holt "could have devised by will." This land Holt could not have devised. By the same law, "as to the succession to property," the defendant stands, "in regard to the legal descendants, but to no other of the kindred of" Holt, in the same position as if he were Holt's son. This does not make him all heir of Holt's mother. No objection being made in argument to the form of action, the question of procedure has not been considered.
Case discharged.
BINGHAM, J., did not sit: the others concurred. *Page 216